Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 15 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are improper product by process claims. Examiner recommends making the dependent claims independent.
As to claim 12, Applicant argues that claim 12 is not a product by process which is correct. It is an improper product by process. It creates a mixed claim type that is not within the scope of 101. Claim 12 is depending on a braking system claim yet is a vehicle the braking system does not create the vehicle therefore it is an improper product (vehicle) by process (brake system of claim 11). 
As to claim 15, Applicant argues that claim 15 is not a product by process which is correct. It is an improper product by process. It creates a mixed claim type that is not within the scope of 101. Claim 15 is depending on a method claim yet is a storage medium the method does not create the storage medium therefore it is an improper product (storage medium) by process (method of claim 13). 

Allowable Subject Matter
Claims 1, 4-11, and 13 allowed.
Claims 12 and 15 have allowable matter but have outstanding non-art rejections.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.

As to claim 15, Applicant argues that claim 15 is not a product by process which is correct. It is an improper product by process. It creates a mixed claim type that is not within the scope of 101. Claim 15 is depending on a method claim yet is a storage medium the method does not create the storage medium therefore it is an improper product (storage medium) by process (method of claim 13). 
Applicant is requested to draft claims 12 and 15 in independent form or cancel the claims to proceed to allowance. Claim 12 could easily be drafted into a proper dependent claim by adding the limitation of being in a vehicle to the braking system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references cited.

	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665